DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4-6, 14 are amended. Claims 1-16 are pending examination as below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2016-0040047 (Kwon, already of record).
	With respect to claim 1, Kwon discloses a rechargeable secondary battery comprising: an electrode assembly (10) including a plurality of unit cells disposed to be separated by a predetermined interval (Figs. 4-5) in length and width wise; a casing member receiving the cell assembly (112); a first connection part connecting the plurality of unit cells (12); and a second connection part disposed parallel to the first connection part and connecting the plurality of unit cells (11), wherein each of the 
	With respect to claims 2-3 and 7-8, Kwon discloses first and second electrode tabs (13 and 14) connected to first and second connection part electrically. The examiner notes that the electrode tabs are inherently on the non-coated part of the first and second electrodes.
	With respect to claims 4 and 5, Kwon discloses the first and second connection parts are configured of one member (Figs 4-5).
	With respect to claim 6, Kwon discloses that the casing member is configured of one member (Figs 4-5).
		With respect to claims 9 and 10, Kwon discloses that a region of connection parts is not completely encloses by the casing member (Fig. 2).
	With respect to claim 11, Kwon discloses an insulator 19), located therebetween the unit cells (paragraph [0030]).
	With respect to claims 12, 13 and 16, Kwon discloses the plurality of unit cells are spiral-wound in one direction with respect to the first connection part and the second connection part  and wherein the first connection part and the second connection part are disposed to face to each other and are spiral-wound at one side of the plurality of unit cells (Figs. 4-6).
	With respect to claim 15, Kwon discloses the first connection part is disposed at one side of the plurality of unit cells, and the second connection part is disposed at the other side of the plurality of unit cells parallel in a diagonal direction on a cross-section perpendicular to the first connection part to be spiral-wound (Figs. 4-5).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Kwon does not disclose or make obvious a rechargeable battery wherein the separator included in each of the plurality of unit cells is as a single separator included in all of the plurality of unit cells.
	US 20100279161 (hereinafter Kang), teaches a single separator included in all of the plurality of unit cells but does not disclose or make obvious a first connection part connecting the plurality of unit cells and a second connection part disposed parallel to the first connection part and connecting the plurality of unit cells, as disclosed in claim 1.

Response to Arguments
Applicant's arguments filed 04/01/2021 with respect to rejection of claims 1-13 and 15-16 under 35 U.S.C. § 102(a)(1) as being anticipated by Kwon have been fully considered but they are not persuasive. 
	The Applicant has mainly argued that Kwon does not appear to disclose that the unit cells are spiral-wound about a same shared axis extending in the lengthwise direction. The examiner respectfully disagrees and points out that unit cells of Kwon are all wound in the same axis extending parallel to electrode tables 11 and 12 (See Figs. 3-5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LADAN MOHADDES whose telephone number is (571)270-7742.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LADAN . MOHADDES
Primary Examiner
Art Unit 1726



/LADAN MOHADDES/Primary Examiner, Art Unit 1722